Citation Nr: 1542499	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-24 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for status post anterior cervical diskectomy, with instrumentation and fusion at C5-6 and C6-7, secondary to degenerative herniated disc, cervical strain, and cervical spondylosis, in excess of 20 percent prior to March 22, 2010, and in excess of 20 percent from June 1, 2010.

2.  Entitlement to service connection for a headache disability, including as secondary to the service-connected cervical spine disability.

3.  Entitlement to service connection for involuntary muscle twitches, to include cervical muscle spasms.

4.  Entitlement to service connection for a bilateral upper extremity nerve disability, characterized as severe pain, tingling, stiffness, and cold sensations throughout the arms, hands, and fingers, including as secondary to the service-connected cervical spine disability.

5.  Entitlement to service connection for a left-eye disability.

6.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for claimed additional disability of a right-eye disability, claimed as caused by VA ocular surgical treatment on or after 2006.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1973 to November 1976, and from September 1978 to March 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in New Orleans, Louisiana, which denied an increased disability rating for the cervical spine disability, denied 38 U.S.C.A. 
§ 1151 benefits for a claimed right-eye disability, denied service connection for the remaining issues on appeal, denied service connection for a mental disability, and declined to reopen the issue of service connection for a low back disability.  During the pendency of this appeal, the Veteran withdrew the low-back issue and was granted service connection for a mental disability.  Further, in an August 2014 rating decision, the Veteran was granted a temporary 100 percent disability rating for cervical spinal surgery from March 22, 2010 until June 1, 2010.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the bilateral upper-extremity disability on appeal to entitlement to service connection for a bilateral upper extremity nerve disability, characterized as severe pain, tingling, stiffness, and cold sensations throughout the arms, hands, and fingers, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of service connection for involuntary muscle twitches, to include cervical muscle spasms, a bilateral upper extremity nerve disability, characterized as severe pain, tingling, stiffness, and cold sensations throughout the arms, hands, and fingers, and a left eye disability, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of a right eye disability, claimed as caused by VA surgical treatment on and after 2006, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire relevant rating period on appeal, other than the period in which the Veteran was receiving a temporary total 100 percent disability rating, the service-connected cervical spine disability has more nearly approximated painful limitation of motion of the cervical spine resulting in forward flexion of greater than 15 degrees, with no ankylosis of the cervical spine or incapacitating episodes.

2.  The Veteran has a current diagnosis of a headache disability of migraine, including migraine variants.

3.  The headache disability is proximately due to or the result of the service-connected cervical spine disability.


CONCLUSION OF LAW

1.  For the entire relevant rating period on appeal, other than the period in which the Veteran was receiving a temporary total 100 percent disability rating, the criteria for a disability rating in excess of 20 percent for the service-connected cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a headache disability, as secondary to the service-connected cervical spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a headache disability, the Board need not further discuss the duties to notify and assist as to this issue.  

In October 2007 and June 2008, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2008 rating decision from which the instant appeal arises.  Further, the increased rating issue was readjudicated in a November 2009 Statement of the Case (SOC), and subsequently issued August 2014, November 2014, and February 2015 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA spinal examinations in December 2007, July 2010, and March 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that for each examination the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.

In a July 2015 brief, the Veteran's representative mistakenly advanced that the Veteran last received a VA cervical spine examination in August 2010, and that due to the age of the examination a new VA examination is warranted.  As discussed above, the most recent VA cervical spine examination was in March 2014.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

The Board has reviewed and considered the statements made by the Veteran and the Veteran's representative, and the medical evidence received, both prior to and after the March 2014 VA spinal examination.  The records do not suggest an increase in disability has occurred as compared to the prior VA examination findings.  The objective evidence indicates no material change in the severity of the Veteran's service-connected cervical spine disability since the last examination and, aside from the general assertion of worsening based on an inaccurate assumption that the last VA examination had been conducted in 2010, rather than 2014, does not include any specific reports of worsened symptoms or impairment of the cervical spine, especially since the March 2014 examination.  38 C.F.R. § 3.326(a).  As such, a remand is not necessary to allow the Board to render a decision on the cervical spine disability rating issue.

All relevant documentation, including extensive VA and private records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an increased disability rating for status post anterior cervical diskectomy, with instrumentation and fusion at C5-6 and C6-7, secondary to degenerative herniated disc, cervical strain, and cervical spondylosis, in excess of 20 percent prior to March 22, 2010, and in excess of 20 percent from June 1, 2010.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Disability Rating for Cervical Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The evidence of record, both lay and medical, reflects that for the entire relevant rating period on appeal, other than the period in which the Veteran was receiving a temporary total 100 percent disability rating, the service-connected cervical spine disability has more nearly approximated painful limitation of motion of the cervical spine resulting in forward flexion of greater than 15 degrees, with no ankylosis of the cervical spine or incapacitating episodes.

Throughout the course of this appeal the Veteran has repeatedly advanced having severe neck pain.  In a November 2011 statement, the Veteran conveyed that the pain was constant and certain movements, such as pulling, pushing, and raising the arms overhead, would irritate the disability.  The Veteran has also advanced that the cervical spine disability has resulted in headaches, muscle spasms/twitching, and bilateral upper extremity nerve issues.  As service connection for a headache disability, involuntary muscle twitches, and a bilateral upper extremity nerve disability are being addressed separately by the Board, the Board does not discuss such symptoms in the instant portion of this decision.

The Veteran received a VA spinal examination in December 2007.  The report states that the Veteran advanced pain and stiffness in the neck with decreased range of motion.  The pain would worsen upon motion and was present about 80 percent of the time.  Flare-ups of pain were denied.  It was noted that the Veteran previously had steroid injections to relieve the pain.  Further, the VA examiner conveyed that the Veteran had a history of bladder incontinence, but there had been no changes in recent months or years.

Upon examination in December 2007, the Veteran's gait was normal, the spine appeared normal, and mild tenderness was present.  Range of motion testing reflected forward flexion to 26 degrees, with no change after repetitive motion testing.  The VA examiner noted that there was no objective evidence of pain and opined that "there was decreased effort on the part of the Veteran, especially with forward flexion.  The Veteran sat with his head bowed down much farther than 26 degrees of flexion."  Range of motion lost due to flare-ups could not be estimated without undue speculation.

A second VA spinal examination occurred in July 2010.  This examination was conducted after the Veteran underwent a cervical diskectomy and fusion.  The report conveys that the Veteran advanced that, since the cervical spine surgery, body movement or turning of the head would lead to neck pain.  Sleeping on the side was necessary, as sleeping on the back caused a feeling of pressure on the back of the neck.  

The report further conveyed that there was no definite history of bowel or bladder dysfunction, but that the Veteran described having a couple of bowel accidents in the last six months.  There was no reported loss of bladder control.  The Veteran advanced no history of inflammatory arthritis or flare-ups, and no recollection of prescribed bed rest to treat the neck.  

Upon examination in July 2010, the Veteran had a well-healed surgical scar on the right side of the neck.  Range of motion testing revealed forward flexion of the cervical spine to 30 degrees.  The VA examiner did not note where objective evidence of painful motion set in; however, it was stated that the Veteran reported "pain throughout all range of motion movements."  The VA examiner did report that movements were somewhat slow and guarded, with slight grimacing noted.  There was no additional limitation of motion after repetitive use testing.

A July 2013 VA urology outpatient note conveys that the Veteran had a "history of questionable neurogenic bladder."  The Veteran denied frequency, hesitancy, weak stream, nocturia, or feeling of incomplete emptying.  At the conclusion of the examination, the VA examiner diagnosed a hypotonic bladder as opposed to a neurogenic bladder.  

A January 2014 VA treatment record reflects that the Veteran's neck was supple with no jugular venous distention, bruits, thyromegaly, lymphadenopathy, or tenderness.  There was no midline cervical tenderness, and no paravertebral muscle tenderness.  Range of motion was good.

In March 2014, the Veteran received a third VA cervical spine examination.  The VA examiner noted that the Veteran's symptom complaints had not changed much from July 2010.  Again, the VA examiner noted that the Veteran did not advance flare-ups of pain.  Range of motion testing conveyed forward flexion to 40 degrees, with objective evidence of painful motion at 40 degrees.  The results did not change after repetitive use testing.  

Upon examination in March 2014, the Veteran had localized tenderness or pain to palpation.  There was no ankylosis of the spine.  No neurologic abnormalities, such as bowel or bladder problems, were diagnosed.  The Veteran was diagnosed with IVDS; however, the Veteran did not have any incapacitating episodes over the past year.  It was noted that the Veteran's neck surgery scar was not painful, unstable, or covered a total area of greater than 39 square centimeters.  At the conclusion of the examination, the VA examiner opined that flare-ups of pain could occur which may further limit range of motion; however, it would be mere speculation to determine how many additional degrees of motion would be lost.

The Board has reviewed all the available VA and private treatment (medical) records relating to the rating period on appeal.  No additional documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified.  Further, the Board notes that symptoms of the cervical spine disability advanced in these records, both pre- and post-surgery, are similar to the symptoms discussed above.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for the service-connected cervical spine disability either prior to March 22, 2010 or from June 1, 2010.  The evidence shows that for the relevant period on appeal the Veteran's service-connected spinal disability has more nearly approximated painful limitation of motion of the cervical spine resulting in forward flexion of greater than 15 degrees, with no ankylosis of the cervical spine or incapacitating episodes.

An increased disability rating of 30 percent or higher would only be warranted if cervical forward flexion were limited to 15 degrees or less, ankylosis of the spine were present, and/or the Veteran had incapacitating episodes due to spinal disability symptoms, none of which are present here.  The Board the Veteran's reports of flare-ups of pain and reports that he has pain on all ranges of motion; however, having reviewed all the evidence of record, the Board finds there is no indication that flare-ups and/or objective evidence of pain limits the Veteran's forward flexion to 15 degrees or less.  The Board finds the specifically measured limitations of cervical spine motion, accompanied by notations of pain and coupled with objective observations by the examiners, to be more specific, more consistent with other evidence of record, and more probative of actual limitations of motion than the Veteran's general assertions.  As noted by a VA examiner at the December 2007 VA spinal examination, the Veteran has shown "decreased effort" during previous examinations.  The evidence also shows that, when the Veteran was not conscious of being measured during range of motion testing at the December 2007 VA examination, the VA examiner observed that cervical spine flexion was to 26 degrees, which is better that during testing during which the Veteran gave "decreased effort." 

Similarly, with regard to the Veteran's report at the July 2010 VA examination of pain with all range of motion testing, aside from the inconsistency with objective observations of examiners, the Court rejected such broad assertion of pain that limits all ranges of motion.  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court rejected the veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion that is caused by pain or the other orthopedic (DeLuca) factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

For these reasons, no higher disability rating can be assigned for the Veteran's service-connected cervical spine disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237; DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for the service-connected cervical spine disability, other than the period in which the Veteran was receiving a temporary total 100 percent disability rating, the claim for an increased disability rating in excess of 20 percent for the service-connected cervical spine disability must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected cervical spine disability.  As discussed above, the Veteran has advanced having upper extremity nerve disabilities and headaches related to the service-connected cervical spine disability.  These disabilities are addressed separately bellow.  While the Veteran has had bladder disabilities, a VA physician specifically found that the Veteran did not have a neurogenic bladder disability, but rather a hypotonic bladder disability.  While there is some indication the Veteran has had bowel accidents in the past, no neurological bowel disability has been diagnosed.  Further, the evidence reflects that the surgical scar from the cervical spine surgery does not display compensable symptoms.  See 38 C.F.R. § 4.118 (2015).  As such, a separate compensable rating is not warranted for any neurological, or other, disability at this time.

Extraschedular Referral Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected cervical spine disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's spinal disability picture has manifested primarily as painful limitation of motion of the cervical spine with flare-ups, difficulty performing various bodily and arm movements, and sleep difficulties.  As discussed above, painful limitation of motion with painful flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The scheduler rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.  The Board notes that the evidence reflects the Veteran may have cervical muscle spasms, which is currently being addressed with the muscle twitch issue.  Even if the Board were not considering muscle spasms separately, muscle spasms are specifically considered by the schedular rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Further, the functional limitations imposed by the Veteran's cervical spine disability, including sleep troubles, difficulty performing various bodily and arm movements, and interference with occupational and daily activities that involve use of the spine, are primarily the result of the cervical pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's neck pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran has advanced on previous occasions that a combination of schedular disabilities, including the painful neck, have rendered him unable to work.  Such contentions constitute an assertion that the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16 (2015); however, such contentions do not identify a unique combination of disabilities or impairments that are not in the schedular rating criteria.  In particular, as to orthopedic disabilities, pain is part of the schedular rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Here, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the cervical spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the cervical spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed bellow.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Service Connection for a Headache Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, headache and migraine disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that secondary service connection for a headache disability is warranted due to such headaches originating from radiating pain caused by the service-connected cervical spine disability.  At the outset, the Board notes that the Veteran is currently diagnosed with a headache disability.  Specifically, the report from a September 2014 VA headache examination reflects that the Veteran was diagnosed with the headache disability of migraine, including migraine variants.

After a review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed headache disability is related to the service-connected cervical spine disability.  Initially, the Board notes that no adequate VA opinion has been received concerning whether the headache disability is either related to service or to the service-connected cervical spine disability.  The only opinion VA has received concerns whether the 2010 cervical spine surgery caused a headache disability.  As the Veteran has complained of a headache disability since well before 2010, the opinion was negative.  While the opinion is not particularly probative or helpful, as the Board is granting service-connection for a headache disability, a remand for a new examination is not necessary.

Multiple VA and private treatment records reflect that the Veteran has advanced having pain radiating from the neck into the head causing severe headaches.  An April 1999 private treatment record conveys that the Veteran was diagnosed with cervical occipital-type headaches.  A July 1999 private treatment record indicates that the Veteran was diagnosed with musculoskeletal spasm of the cervical spine and related muscle contraction headaches.  A second July 1999 private treatment record diagnosed headaches secondary to neck pain flare-ups.  In February 2001, a VA treatment record reflects a diagnosis of headaches related to muscle spasms.  Finally, a December 2001 private treatment record diagnosed cervicogenic cephalgia, also known as cervicogenic headache.  Cervico refers to a condition of the neck.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 333 (32nd ed. 2012).  In other words, the private physician diagnosed the Veteran with headaches caused by a cervical spine disability.

Upon review of all the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a headache disability, as secondary to the service-connected cervical spine disability, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board finds that the headache disability was caused by radiating pain originating from the service-connected cervical spine disability.  As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

For the entire relevant rating period on appeal, other than the period in which the Veteran was receiving a temporary total 100 percent disability rating, an increased disability rating in excess of 20 percent for status post anterior cervical diskectomy, with instrumentation and fusion at C5-6 and C6-7, secondary to degenerative herniated disc, cervical strain, and cervical spondylosis is denied.

Service connection for a headache disability of migraine, including migraine variants, as secondary to the service-connected cervical spine disability, is granted.


REMAND

VA Examinations 

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service Connection for Involuntary Muscle Twitches

The Veteran has advanced, and the medical evidence of record reflects, that the Veteran has experienced involuntary muscle twitches in the arms during the pendency of this appeal.  While some of the evidence indicates that the twitches may be due to muscle spasms caused by the service-connected cervical spine disability, other evidence indicates that the twitching may have been caused by the Veteran's medications and/or another disability entirely.  As the Veteran has not yet received a VA examination and opinion specifically addressing a potential muscle twitch disability, the Board finds that remand for such an examination is necessary in the instant matter.

Service Connection for a Bilateral Upper Extremity Nerve Disability

VA and private treatment records, along with various nerve conduction studies, reflect that over the years that Veteran has, on various occasions, been diagnosed with no upper extremity nerve disabilities, bilateral upper extremity radiculopathy, bilateral upper extremity peripheral neuropathy, and/or bilateral carpal tunnel syndrome.  Having reviewed all the evidence of record, it is not clear to the Board what upper extremity nerve disabilities, if any, the Veteran had both prior to and after the 2010 cervical spine surgery.  The Board finds that a VA opinion addressing what, if any, upper extremity nerve disabilities the Veteran has had during the relevant time period, and whether such disabilities are related to the service-connected cervical spine disability, the in-service motor vehicle accident, and/or another etiology entirely, would assist the Board in making its decision.

Entitlement to 38 U.S.C.A. § 1151 Benefits for a Right-Eye Disability and Service Connection for a Left-Eye Disability

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  In order to constitute an additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

The Veteran has advanced additional disability due to aggravation of a right-eye cataract disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault during a right-eye cataract surgery in 2006.  While the Board had received VA treatment records from the relevant period of time, the Board cannot say whether there was any additional disability or fault on the part of VA without a VA opinion addressing the issue.

The Board notes that VCAA notice sent to the Veteran concerning the 38 U.S.C.A. § 1151 issue may not have been sufficient.  In an abundance of caution, as remand of the 38 U.S.C.A. § 1151 issue is necessary for a VA opinion, on remand the AOJ should send the Veteran appropriate VCAA notice on the issue of compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of a right-eye disability, claimed as caused by VA surgical treatment on or after 2006.

Finally, in an August 2008 statement, the Veteran advanced that, due to follow-up treatment necessitated by the inadequate VA right-eye surgery, the Veteran was delayed in receiving treatment for the left-eye, which resulted in additional disability.  As such, the left-eye disability issue cannot be addressed before the right-eye issue; therefore, the issue of entitlement to service connection for a left eye disability is inextricably intertwined with the issue of compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of a right eye disability, claimed as caused by VA surgical treatment on or after 2006, and adjudication of the left-eye disability must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet. App. 447.  In this case, the Veteran is service connected for a cervical spine disability and a claim was filed for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  Evidence received during the course of this appeal indicates that the Veteran has not worked since the 2010 cervical spine surgery, and the Veteran has advanced that a private physician advised against returning to work.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, and as the instant decision grants service connection for a headache disability, the Board remands the issue to the AOJ for adjudication.

Outstanding Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both private and VA treatment concerning the disability issues on appeal.  On remand the AOJ should contact the Veteran and inquire as to whether there are any outstanding relevant private treatment records, and also attempt to obtain any outstanding VA treatment records for the period from March 2015.

Accordingly, the issues of service connection for involuntary muscle twitches, to include cervical muscle spasms, a bilateral upper extremity nerve disability, characterized as severe pain, tingling, stiffness, and cold sensations throughout the arms, hands, and fingers, and a left eye disability, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of a right eye disability, claimed as caused by VA surgical treatment on or after 2006, and a TDIU are REMANDED for the following action:

1.  Provide proper VCAA notice for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for claimed additional disability of a right eye disability.

2.  Contact the Veteran and request that he provide information as to any outstanding private treatment (medical) records for a muscle twitch disability, an upper extremity nerve disability, and/or a bilateral eye disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Associate with the record all VA treatment records pertaining to the treatment of a muscle twitch disability, an upper extremity nerve disability, and/or a bilateral eye disability.  

4.  Schedule the appropriate VA examination(s) to assist in determining the current nature and etiology of the Veteran's advanced muscle twitch and bilateral upper extremity nerve disabilities, and to address the 38 U.S.C.A. § 1151 issue.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Muscle Twitch

a)  Does the Veteran have a separately diagnosable muscle twitch disability unrelated to cervical muscle spasms caused by the service-connected cervical spine disability?

b)  If the Veteran does have a separately diagnosable muscle twitch disability, is it as likely as not (i.e., probability of 50 percent or more) that the disability is related to service, to include the in-service motor vehicle accident?

c)  If a separately diagnosable muscle twitch disability is not related to service, is it as likely as not (i.e., probability of 50 percent or more) that the disability was caused by a service-connected disability, including as due to medications used to treat a service-connected disability?

d)  If a separately diagnosable muscle twitch disability is not related to service, is it as likely as not (i.e., probability of 50 percent or more) that the disability was aggravated (that is, permanently worsened in severity) by a service-connected disability, including as due to medications used to treat a service-connected disability?

Upper Extremity Nerve Disability

a)  Did the Veteran have one or more upper extremity nerve disabilities, to include cervical radiculopathy, peripheral neuropathy, and/or carpal tunnel syndrome, prior to the March 2010 cervical spine surgery?  If the examiner finds that there was no such disability prior to the March 2010 surgery, the examiner should address any evidence of record diagnosing such disabilities.

b)  For each upper extremity nerve disability identified prior to March 2010, is it as likely as not (i.e., probability of 50 percent or more) that the disability is related to service, to include the in-service motor vehicle accident?

c)  For each upper extremity nerve disability identified prior to March 2010, is it as likely as not (i.e., probability of 50 percent or more) that the disability was caused by a service-connected disability, to include the service-connected cervical spine disability?

d)  For each upper extremity nerve disability identified prior to March 2010, is it as likely as not (i.e., probability of 50 percent or more) that the disability was aggravated (that is, permanently worsened in severity) by a service-connected disability, to include the service-connected cervical spine disability?

e)  Did the Veteran have one or more upper extremity nerve disabilities, to include cervical radiculopathy, peripheral neuropathy, and/or carpal tunnel syndrome, after the March 2010 cervical spine surgery?  If the examiner finds that there was no such disability present after the March 2010 surgery, the examiner should address any evidence of record diagnosing such disabilities.

f)  For each upper extremity nerve disability identified after the March 2010 surgery, is it as likely as not (i.e., probability of 50 percent or more) that the disability is related to service, to include the in-service motor vehicle accident?

g)  For each upper extremity nerve disability identified after the March 2010 surgery, is it as likely as not (i.e., probability of 50 percent or more) that the disability was caused by a service-connected disability, to include the service-connected cervical spine disability?

h)  For each upper extremity nerve disability identified after the March 2010 surgery, is it as likely as not (i.e., probability of 50 percent or more) that the disability was aggravated (that is, permanently worsened in severity) by a service-connected disability, to include the service-connected cervical spine disability?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the identified disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Right-Eye

a)  Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s) that was caused by one or more of the VA right-eye surgeries beginning in 2006?  If so, identify any additional disability.

b)  If there was additional disability of the right eye following a VA eye surgery, was it caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment? 

c)  As part of any of the right eye surgeries, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

d)  If there is additional disability of the right eye following a VA eye surgery, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

e)  If there is additional disability of the right eye following a VA eye surgery, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

5.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of service connection for involuntary muscle twitches, to include cervical muscle spasms, a bilateral upper extremity nerve disability, characterized as severe pain, tingling, stiffness, and cold sensations throughout the arms, hands, and fingers, and a left eye disability, compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for claimed additional disability of a right eye disability.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


